Case 1:19-cv-00027-PLM-RSK ECF No. 9-4 filed 01/24/19 PagelD.64 Page 1 of 7

EXHIBIT 4
Case 1:19-cv-00027-PLM-RSK ECF No. 9-4 filed 01/24/19 PagelD.65 Page 2 of 7
Page 1 of 3

Lexis Advance®
Research

Document:Marion Worth v. Sam's Club, Inc; 2001 Jury Verdicts L...

 

Marion Worth v v. Sam's Club, Inc; 2001 Jury Verdicts LEXIS
54308

1:99-cv-10344
August 23, 2001
Headline: Falidown - Sam's Club - Aisleway Roping
Published Date: March 13, 2011
Topic: Premises - Falldown
State: Michigan
Court: Wayne County, United States District Court, Bay City
Plaintiff Counsel
Michael J. Forster ~
Address: Saginaw, MI
Plaintiff Name: (Marion Worth w)
James A. Brisbois ~
Address: Saginaw, MI
Plaintiff Name: (Marion Worth ~)
Defendant Counsel

Robert P. Georgew
Address: Detroit, MI

https:// advance. lexis.com/documentprint/documentprintclick/?pdmfid=1 000516&crid=ddb... 2/13/2018
Case 1:19-cv-00027-PLM-RSK ECF No. 9-4 filed 01/24/19. PagelD.66 Page 3 of 7
Page 2 of 3

Defendant Name: (Sam's Club, Inc.)
Judge: David M. Lawsonw

Case Summary

Plaintiff was a patron at Defendant Sam's Club. She alleged that a rope used to petition off an
aisleway was left in a position low to the floor which snagged her foot and caused her to fall.
She suffered several fractures and a knee injury diagnosed 10 months after the

incident. Defendant did not contest liability.

Plaintiff alleged that: (1) defendant failed to maintain a safe premises for patrons; (2)
defendant knew or should have known the rope was hanging too low; and (3) she suffered
serious injuries as a result of her fall, including a torn meniscus. Further, that there was no
intervening event which would have caused the torn meniscus.

Defendant contended that: (1) the rope was open and obvious; (2) plaintiff should have seen it;
and (3) plaintiff's torn meniscus was unrelated, but if it was, plaintiff exaggerated her condition. -

Plaintiff was a 50 year old married female who was an X-ray technician.
Injury Text:

Fractured left ankle and fractured left elbow which did not require surgery. Plaintiff also
claimed a torn meniscus (knee) diagnosed 10 months after the fall which required arthroscopic
surgery. She claimed continuing arthritic problems.

Jury Deliberation
3.0 hours
Insurer:

Sam's Club Self-insured

Plaintiff Expert(s)
Brian McCardel, M.D. ~
Address: E. Lansing, MI
Specialty: Orthopedics

Sean Hobson, M.D.
Address: Grand Blanc, MI
Specialty: Orthopedics

Award: $ 206,000

Award Details: $206,000

https://advance.lexis.com/documentprint/documentprintclick/?pdmfid=10005 16&crid=ddb... 2/13/2018
Case 1:19-cv-00027-PLM-RSK ECF No. 9-4 filed 01/24/19 PagelD.67 Page 4 of 7
Page 3 of 3

BS VERDICTSEARCH

www. verdictsearch.com/index.jsp

Copyright 2011 ALM Media Properties, LLC.

All Rights Reserved —

Further duplication without permission is prohibited
VerdictSearch

JAS

Content Type: Jury Verdicts and Settlements
Terms: (fractured and ankle) |
Narrow By: Sources: 6th Cir.; Jury Verdicts and Settlements

Date and Time: Feb 13, 2018 03:23:28 p.m. EST

Copyright
© 2018

* . . About Privacy Terms & Sign . . to nik
@ LexisNexis: LexisNexis® Policy Conditions Out alsighte| GS RELX Group

reserved.

https://advance.lexis.com/documentprint/documentprintclick/?pdmfid=10005 16&crid=ddb... 2/13/2018
Case 1:19-cv-00027-PLM-RSK ECF No. 9-4 filed 01/24/19 PagelD.68 Page 5 of 7
Page 1 of 3

Lexis Advance®
Research

Document:Henegar v.N&D Properties; 2014 Dolan Media Jury V...

 

Henegar v. N & D Properties; 2014 Dolan Media Jury Verdicts
LEXIS 7686

12-008597-NO

May 1, 2014

Title: Woman claimed injuries from fall in hole
Published: May 1, 2014

Topic: Premises liability

Result: $ 200,000

Award: $ 200000

Injury: Fractured ankle

State: Michigan

Court: Wayne County Circuit Court

Judge: Robert L. Ziolkowski ~

Plaintiff Counsel

Howard J. Radner +

https://advance.lexis.com/documentprint/documentprintclick/?pdmfid=1000516&crid=783... 2/13/2018
Case 1:19-cv-00027-PLM-RSK ECF No. 9-4 filed 01/24/19 PagelD.69 Page 6 of 7

Defendant Counsel
Richard E. Moblow

Case Summary

Page 2 of 3

Plaintiff Starlina Marie Henegar claimed she fell in a concealed hole in defendant's field next to

the defendant's apartment buildings.

Defendant argued alternatively that the hole was open and obvious or that there was no hole

and plaintiff fell in a park.

A Wayne County jury awarded plaintiff $ 68,000 in past economic damages; $ 100,000 in past

noneconomic damages; and $ 32,000 in future noneconomic damages.

Judge Robert L. Ziolkowski ~ reduced future noneconomic damages to present cash value and

added statutory interest for a total judgment of $ 200,041, as of May 1, 2014.
Tried before: Jury

Demand: $ 225,000

Highest offer: $ 1,500

Verdict amount: $ 200,000

Case evaluation: $ 225,000

Special damages: Medical bills, wage loss
hitp://www.milawyersweekly.com/be-the-first-to-know/

© 2015 Dolan Media Newswires. All Rights Reserved.

Insurance: Farm Bureau

Copyright 2014, Dolan Media Company, All Rights Reserved

Verdicts and Settlements

Content Type: Jury Verdicts and Settlements
Terms: "fractured ankie"
Narrow By: Sources: MI; Jury Verdicts and Settlements

Date and Time: Feb 13, 2018 03:41:49 p.m. EST

https://advance.lexis.com/documentprint/documentprintclick/?pdmfid=10005 16&crid=783...

2/13/2018
Case 1:19-cv-00027-PLM-RSK ECF No. 9-4 filed 01/24/19 PagelD.70 Page 7 of 7

Page 3 of 3
Copyright
: . © 2018 ;
. * About Privacy Terms & Sign . . to salt
@ LexisNexis® LexisNexis® Policy Conditions Out Melghee GAR ELX Group
reserved.

https://advance.lexis.com/documentprint/documentprintclick/?pdmfid=1000516&crid=783... 2/13/2018
